 1    Stephen D. Finestone (125675)
      Ryan A. Witthans (301432)
 2    FINESTONE HAYES LLP
      456 Montgomery Street, Floor 20
 3    San Francisco, CA 94104
      Tel.: (415) 421-2624
 4    Fax: (415) 398-2820
      Email: sfinestone@fhlawllp.com
 5    Email: rwitthans@fhlawllp.com

 6    Attorneys for Evander Frank Kane,
      Debtor and Defendant.
 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11
        In re                                            Case No. 21-50028-SLJ
12                                                       Chapter 7
        EVANDER FRANK KANE,
13
                         Debtor.
14
        HOPE PARKER,                                     Adv. Proc. No. 21-5008
15

16                       Plaintiff,                      MOTION TO DISMISS ADVERSARY
                                                         COMPLAINT 1
17                  v.
                                                         Hearing:
18      EVANDER FRANK KANE,                              Date: June 15, 2021
                                                         Time: 1:30 p.m. Pacific Prevailing Time
19                                                       Place: Tele/Videoconference
                         Debtor and Defendant.
20
                                                         Remote appearances only.
21
                                                         Please check www.canb.uscourts.gov for
22                                                       information regarding the Court’s operations
                                                         due to the COVID-19 pandemic.
23

24

25

26
                1
               Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
27
      11 U.S.C. §§ 101–1532. “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
28    Procedure, “B.L.R.” references are to the Bankruptcy Local Rules for the Northern District of
      California, and “ECF” references are to the docket in this proceeding.
      MOTION TO DISMISS ADVERSARY COMPLAINT                                                             1

     Case: 21-05008       Doc# 4      Filed: 05/03/21   Entered: 05/03/21 19:37:19    Page 1 of 2
 1           Evander Frank Kane (“Kane”), debtor in the above-captioned Chapter 7 bankruptcy case

 2    and defendant in this adversary proceeding, submits this motion to dismiss (the “Motion”) the

 3    adversary complaint (the “Complaint”) filed by Hope Parker (“Parker”) on April 1, 2021. ECF 1.

 4    Kane seeks dismissal of the Complaint pursuant to Civil Rule 12(b)(6), as incorporated by

 5    Bankruptcy Rule 7012, for failure to state a claim upon which relief can be granted.

 6           Pursuant to B.L.R. 7012-1, Kane consents to the entry of a final order or judgment of the

 7    Bankruptcy Court in this proceeding.

 8           This Motion is supported by the concurrently filed memorandum of points and authorities

 9    (“MPA”), request for judicial notice, and notice of hearing; the file in the above-captioned

10    adversary proceeding and in the underlying bankruptcy case; and any argument that may be

11    presented at hearing. As set forth more fully in the MPA, Kane respectfully requests that the

12    Bankruptcy Court enter an order that:

13           1. Grants this Motion.

14           2. Dismisses the Complaint in its entirety. Because there is no conceivable way to cure

15               the deficiencies through amendment, dismissal is requested without leave to amend.

16           3. Grants such further relief that the Bankruptcy Court deems proper under the

17               circumstances of this case.

18

19     Dated May 3, 2021                                FINESTONE HAYES LLP

20
                                                        /s/ Stephen D. Finestone
21                                                      Stephen D. Finestone
                                                        Attorneys for Evander Frank Kane,
22                                                      Debtor and Defendant.
23

24

25

26

27

28

      MOTION TO DISMISS ADVERSARY COMPLAINT                                                            2

     Case: 21-05008     Doc# 4     Filed: 05/03/21     Entered: 05/03/21 19:37:19       Page 2 of 2
